DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moto (US Patent Publication Number 2018/0039161 A1) in view of Lee (US Patent Publication Number 2015/0309282 A1).
1, and the movable portion includes a holder (¶0050), wherein the holder is configured to sustain an optical element (¶ 0048); a driving assembly (15), configured to drive the movable portion to move relative to the fixed portion (¶0022 and 0050); and a position sensing assembly (19), configured to sense a moving distance of the movable portion relative to the fixed portion (¶0052, lines 7-13)  and the position sensing assembly includes a sensing magnetic element (19A) and a sensor (19B), wherein the sensing magnetic element is disposed on the movable portion (13) and has a rectangular structure2 (See Figure Below), wherein a long axis direction of the rectangular structure extends in a direction that is perpendicular to an optical axis direction (O) of the optical element, and the long axis direction is different from the optical axis direction (See Figure Below), 

    PNG
    media_image1.png
    607
    577
    media_image1.png
    Greyscale

Moto fails to explicitly disclose wherein the circuit board surface is parallel to the optical axis direction, and the sensing magnetic element at least partially overlaps the sensor when 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto, with the circuit board, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).
Moto discloses, as claimed in claim 2, wherein a magnetic pole direction of the sensing magnetic element is substantially parallel to the optical axis (¶ 0039).
Moto discloses, as claimed in claim 3, further comprising a first elastic member (16A) elastically connecting the movable portion, and the sensing magnetic member (19A) at least overlaps a portion of first elastic elements (16A)  when viewed along the optical axis direction3.
Moto discloses, as claimed in claim 4, further comprising a second elastic member (16B) elastically connecting the movable portion, and the sensing magnetic member (19A) at least overlaps a portion of the second elastic element when viewed along the optical axis direction.
Moto discloses, as claimed in claim 5, wherein the sensing magnetic element has (19A) a width and a height, the width in a direction that is perpendicular to the optical axis that is greater than the height in a direction that is parallel to the optical axis4.
5, and the sensing magnetic element (180) is disposed in the recess.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the holder having a recess, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005). 
Moto fails to explicitly disclose, as claimed in claim 7, wherein the holder has a first retaining wall and a second retaining wall, and the recess is located between the first retaining wall and the second retaining wall. In a related art, Lee teaches wherein the holder has a first retaining wall and a second retaining wall, and the recess is located between the first retaining wall and the second retaining wall (See Figure Below).

    PNG
    media_image2.png
    445
    686
    media_image2.png
    Greyscale

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and 
Moto fails to explicitly disclose, as claimed in claim 8, wherein the second retaining wall has a notch that communicates with the recess. In a related endeavor, Lee teaches wherein the holder has a first retaining wall and a second retaining wall, and the recess is located between the first retaining wall and the second retaining wall (See Figure Below and also Figure 12).

    PNG
    media_image3.png
    445
    686
    media_image3.png
    Greyscale

Moto fails to explicitly disclose, as claimed in claim 9, wherein a portion of the driving assembly and a portion of the sensing magnetic element are exposed to the second retaining wall when viewed along the optical axis direction. In a related art, Lee teaches wherein a portion of the driving assembly (120) and a portion of the sensing magnetic element (180) are exposed to the second retaining wall when viewed along the optical axis direction6. 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the holder having the retaining walls, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).                 
7
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the driving assembly, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).
Moto fails to explicitly disclose, as claimed in claim 11, wherein the driving assembly includes a coil surrounding the holder, and the sensing magnetic element has: an outward side surface, connecting and in contact with the coil; and an inward side surface, facing a sidewall of the recess of the holder, and a gap is between the inward side surface and the sidewall of the recess. In a related art, Lee teaches wherein the driving assembly includes a coil (120) surrounding the holder (110), and the sensing magnetic element (180) has: an outward side surface, connecting and in contact with the coil (Fig. 17); and an inward side surface, facing a sidewall of the recess of the holder, and a gap is between the inward side surface and the sidewall of the recess (Fig. 17).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the driving assembly, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).
8  is disposed between the sensing magnetic element (180) and a sidewall of the recess, wherein the sensing magnetic element is separated from the sidewall of the recess by a gap for providing an adhesive on the stepped structure (¶ 0056).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the adhesive, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).
Moto fails to explicitly disclose, as claimed in claim 13, wherein the recess has an extending groove portion, the sensing magnetic element is disposed in the recess, a space is formed between the sensing magnetic element and a sidewall of the recess by the groove portion, and the groove portion is configured to provide an adhesive therein. In a related art, Lee teaches wherein the recess (117) has an extending groove portion, the sensing magnetic element (180) is disposed in the recess, a space is formed between the sensing magnetic element and a sidewall of the recess by the groove portion, and the groove portion is configured to provide an adhesive therein

Moto fails to explicitly disclose, as claimed in claim 14, wherein the frame and the movable portion are disposed in the receiving space. In a related art, Lee teaches wherein: the fixed portion includes: a housing (300);  a base (210), wherein the housing (300) is disposed on the base (210) to form a receiving space9; and  a frame (120), wherein the frame and the movable portion  (150, 140 and 160) are disposed in the receiving space; and the movable portion further includes: a first elastic element (150), elastically connecting the holder (140) to the housing (300) , and the first elastic element (150) is connected the frame and the housing; wherein the elastic element is located between the housing (300) and the frame (120).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the frame, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).
Moto fails to explicitly disclose, as claimed in claim 15, wherein the housing has at least one recessed portion that is recessed toward the first elastic element, and the first elastic element is in direct contact with the recessed portion and the frame. In a related art Lee teaches wherein the housing has at least one recessed portion that is recessed toward the first elastic element, and the first elastic element is in direct contact with the recessed portion and the frame (See Figure Below)

    PNG
    media_image4.png
    257
    377
    media_image4.png
    Greyscale

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the housing, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).
 Moto fails to explicitly disclose, as claimed in claim 16, wherein the frame has a protruding portion that protrudes toward the housing and extends through the first elastic element. In a related endeavor, Lee teaches wherein the frame has a protruding portion that protrudes toward the housing and extends through the first elastic element (Figures Below)

    PNG
    media_image5.png
    400
    333
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    746
    774
    media_image6.png
    Greyscale


It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device as taught by Moto and Lee, with the housing, as taught by Lee, for the purpose of providing a way of enhancing the magnetic force sensing precision of the position sensor (¶ 0005).


    PNG
    media_image7.png
    217
    410
    media_image7.png
    Greyscale

Moto discloses, as claimed in claim 18, wherein the first elastic element (16A) overlaps the frame in a direction that is perpendicular to the optical axis.
Moto discloses, as claimed in claim 19, wherein the first elastic element (16A) has a substantially quadrangular structure, and the first elastic element (16 A) has at least one notch portion at a comer of the quadrangular structure.
Moto discloses, as claimed in claim 20, wherein the notch portion is an arc-shaped notch portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
25 January 2022



 
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner has interpreted that holder 13 moves inside of the fixed portion 11 and 12. Thu holder 13 is movably connected to 11 and 12.
        2  See Figure 4 which discloses 19A is located on 13 and has a rectangular structure)
        3 When viewed down the optical axis member 16A would be located over 19A thereby  the two elements overlapping 
        4  When viewed down the optical axis member 16A would be located under 19A thereby  the two elements overlapping 
        
        5 The recess is going toward the middle where the optical axis lies
        6  The coil overlaps the recess where the sensing magnet. 
        7 120 goes in the slot 116 as shown in Figure 13
        8 Fig. 17 120 and 180 make a stepped like configuration 
        9 Space in between 300 and 216